Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment of 6/15/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1-3, 5-7, 17-19, 21-23, 33-35, 37-39, 49-51, 53-55, 65-105 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George Howarah on 7/25/2022.

The application has been amended as follows: 
2.	Claims 1-3, 5-7, 17-19, 21-23, 33-35, 37-39, 49-51, 53-55, 65-105 has been amended as seen in the attached preliminary amendment.

3.	-Claims 76, 85, 94, 103 has been cancelled.

Allowable Subject Matter
4.        Claims 1-3, 5-7, 17-19, 21-23, 33-35, 37-39, 49-51, 53-55, 65-75, 77-84, 86-93, 95-102, 104-105 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
5.	1, 17, 33, and 49 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose wherein the spectral efficiency of the uplink control information is based at least in part on: a spectral efficiency of a physical uplink shared channel (PUSCH), and an offset value associated with a second modulation and coding scheme, relating to a second code rate for a payload data transmission, different from the first modulation and coding scheme; and transmitting the uplink control information using the first modulation and coding scheme. It is noted that the closest prior art, Papasakellariou et al. (US 9912460), in view of Lee (US 8190092) discloses a method for wireless communication comprising determining parameters for the transmission of uplink control information signals in the PUSCH based on the parameters for the transmission of data signals.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

6.	71, 80, 89, and 98 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose determining the resource allocation based at least in part on a quantity of bits of the uplink control information and the spectral efficiency of the uplink control information; and transmitting the uplink control information using the first modulation and coding scheme and based at least in part on determining the resource allocation. It is noted that the closest prior art, Papasakellariou et al. (US 9912460), in view of Lee (US 8190092) discloses a method for wireless communication comprising determining parameters for the transmission of uplink control information signals in the PUSCH based on the parameters for the transmission of data signals.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.


Conclusion

	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473